Citation Nr: 1312626	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2010, the Board remanded the claims for additional development and adjudicative action.  In a September 2011 decision, the Board, in pertinent part, denied the claim of service connection for rheumatoid arthritis, granted a 50 percent initial rating for PTSD prior to October 31, 2008, and denied ratings for PTSD in excess of 50 percent both prior to and since October 31, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

By order dated June 2012, the Court granted a Joint Motion for Remand, partially vacated the September 2011 Board decision for the issues of service connection for rheumatoid arthritis and an initial disability rating in excess of 50 percent for PTSD, and remanded these issues for compliance with the terms of the joint motion.  

In a September 2012 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In March 2013, the Veteran submitted new evidence, specifically private treatment records from December 2004 to March 2013, without a waiver of initial agency of original jurisdiction (AOJ) review.  In a March 2013 memorandum, the Veteran's representative reported the Veteran waives review of the evidence by the AOJ and requests that the Board take jurisdiction and decide the appeal on its merits.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 50 percent disability rating is not the maximum benefit available for the service-connected PTSD, this appeal continues for the entire initial rating period.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to the Board's September 2012 remand instructions in connection with the service-connected PTSD, the RO arranged for a VA Disability Benefits Questionnaire (DBQ) examination in November 2012.  With regards to the Veteran's history since the February 2008 VA QTC examination, the Veteran reported his marriage is 'fine' and gets along with his children and grandchildren, except for his oldest son.  He has no friends and no longer goes to church or attends meetings with the Masons after relocating from New York to North Carolina in 2007.  He typically goes outside, takes a break when tired, and does yard work.  The Veteran has not attended additional college or worked and recently retired in 2008/2009.  He continues to see a private physician at the Goldsboro Psychiatric Clinic for medication management as well as a VA outpatient physician.  

Current mental health symptoms include average appetite, lousy feelings about self, enough energy to walk around the yard, mild psychomotor agitation, and difficulty sustaining sleep.  The Veteran reported hearing car horns or the doorbell 1 to 2 times a week and an incident of seeing something go down the hallway in his home 5 to 6 months ago and the examiner reported these experiences appear to be related to hypervigilance.  The examiner also marked the following symptoms that apply to the Veteran's PTSD: depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied anhedonia, concentration problems, suicidal or homicidal ideation, intent, or plan, and legal or behavioral problems.  Although the Veteran also described brief periods of more intense anxiety 2 to 3 times a week that cause him to cry and feel 'panicky,' he also denied having any physiological arousal that would be indicative of panic attacks.

On mental status examination, the Veteran was well groomed, affect ranged from sad to angry, cooperative, appeared to misunderstand the question at times, and evidenced limited insight.  While reporting stressor events, he demonstrated symptoms of re-experiencing, avoidance, hyperarousal, nightmares, and social impairment.  

The VA examiner confirmed the Veteran meets the criteria for a PTSD diagnosis and noted that under Axis IV for psychosocial and environmental problems included limited social support and financial concerns, and the Veteran's level of occupational and social impairment with regards to PTSD is best summarized by "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Board notes that such a summarization reflects the schedular rating criteria for a 30 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The VA examiner also assigned a Global Assessment of Functioning (GAF) Scale score of 58.  


It was explained that upon review of the Veteran's previously assigned GAF scores and based on the current clinical interview, the examiner explained: 

	The Veteran has moderate problems with social functioning (no friends), but 	only mild problems with occupational functioning due to a long history of 	employment without any impairments related to mental health functioning.  	Thus, a GAF score of 58 is the most appropriate at this time due to moderate 	impairments in social functioning and mild impairments in occupational 	functioning.  

Subsequently, in March 2013, the Veteran submitted private treatment records from December 2004 to March 2013.  Such records document his ongoing treatment for PTSD with prescribed medication and increased psychiatric symptomatology, to include nightmares, panic attacks, flashbacks, night sweats, depression, anger, and auditory and visual hallucinations.  Most recently, a March 2013 psychiatric evaluation report noted the following objective findings: eye contact; cooperative attitude; alert level of consciousness; distractible attention; orientation to person, place, and time; depressed and irritable mood; labile and blunted affect; linear and goal-directed thought process/form; auditory illusions/hallucinations; and insight/judgment with awareness of problem, understanding of facts, and drawing conclusions.  The Veteran was assigned a GAF score of 40.

The Board finds there is evidence of record since the November 2012 VA DBQ examination for PTSD that suggests a worsening of the Veteran's psychiatric symptomatology.  Thus, an additional examination is deemed necessary to ascertain the Veteran's current severity and degree of the service-connected PTSD during the appeal period since the November 2012 VA DBQ examination for PTSD.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Next, pursuant to the June 2012 JMR, the Board remanded this claim on appeal for the RO/AMC to schedule the Veteran for a VA examination to determine the nature and date of onset of the claimed rheumatoid arthritis.  The examiner was requested to specifically provide an opinion as to whether it is at least as likely as not that any current rheumatoid arthritis had its onset in or is medically related to service, or had its onset within one year of the Veteran's discharge from service in August 1970.  

In November 2012, the Veteran underwent a VA DBQ examination for non-degenerative arthritis.  Following a review of the claims file and completing the clinical evaluation, the VA examiner opined the Veteran's rheumatoid arthritis "did not ha[ve] its onset during the military service[,] [i]s not medically related to military service[, and] [d]id not ha[ve] its onset within one year of [V]eteran's discharge from the service (August 1970)."  It was explained that the "Veteran stated that he was not diagnosed or treated for rheumatoid arthritis while in the service.  Although [V]eteran claims that his joint symptoms started in the late 1970s no treatment records are available for confirmation...Based on the review of the existing medical records, the earliest date of diagnosis of 'Rheumatoid arthritis' is at Bronx VA Medical Center (VAMC) in 1995."  The examiner also noted there was no mention of any joint symptoms at the March 1975 and September 1987 VA examinations, the January 1995 VA outpatient treatment record from the Bronx VAMC, and complaints of pain in June 2011, October 2012, and November 2012 VA outpatient podiatry clinic reports.    

The Board finds that the November 2012 VA DBQ medical opinion is inadequate to render a decision for the service connection claim for rheumatid arthritis because it does not take into consideration the Veteran's assertions of a continuity of symptomatology since separation from service and the Veteran's Social Security and VA outpatient treatment records that note a history of rheumatoid arthritis since 1961 and a diagnosis at the age of 21, which dates back to approximately 4 months after separation from service.  As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the November 2012 VA DBQ examination for non-degenerative arthritis and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

The RO should contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the PTSD and rheumatoid arthritis.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following actions:
	
1.  Take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected PTSD and rheumatoid arthritis.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claims.  



2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected PTSD.  The record must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  

The examiner must comment upon the presence or absence, and the frequency or severity of all symptoms of PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD results in (1) occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology; (2) occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; or (3) total occupational and social impairment, and to the extent possible indicate when the level of severity found to exist began.  

A rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.  


3. Furnish the Veteran's entire claims file to the VA physician who conducted the November 2012 VA DBQ  examination for non-degenerative arthritis and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion to as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current rheumatoid arthritis began during service (August 1968 to August 1970) or is otherwise linked to service.

The examiner is advised that the Veteran is competent to report observable symptoms such as joint pain, and that his reports must be considered in formulating the requested opinions.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner should consider the Veteran's Social Security and VA outpatient treatment records that note a history of rheumatoid arthritis since 1961 and a diagnosis at the age of 21, which dates back to approximately 4 months after separation from service, as well as the Veteran's reported continuity of symptomatology since separation from service.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

4.  Thereafter, the issues on appeal should be readjudicated, to include a review of all evidence of private treatment records submitted in March 2013.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


